Opinion by
Judge Pryor:
There is no doubt but what the alley improved is a public alley, and if the improvement made is authorized by the city charter, and its provisions complied with, there is no reason why the property-owners should not be responsible for the costs. That the city council failed to improve to the extent asked for by the petitioners is no reason why they should be relieved from the tax; the council had the power to order the improvement without any petition, and having done so in the manner provided by the charter, the tax should be enforced. The contract was made and performed by the appellants in strict compliance with the law, and no reason appears for withholding from them their money. The rule of the charter is that the costs shall be charged to the quarter-square binding on the improvement, 13th and 17th streets, designated by some as alleys and others as streets; if streets, there is no difficulty in making the assessment as provided by the charter and ordinance. The assessment as made in this case is against the property fronting or binding on the improvement, as provided by the old charter. The ordinance directing the mode of taxation must be complied with. Where the apportionment is improperly made, it is the duty of the court to correct it. Sec. 12, city charter, provides that the general council, of the courts in which the suits are pending, shall make all corrections, to do justice to the parties concerned. If the ordinance has been complied with in every other respect, as has been done in this case, and the property-owner is made to pay too much by the apportionment, the chancellor should make him pay only the amount for which he is liable. That the property included in the quarter-square has been taxed to make other improvements is no reason why it should be exempt from taxation in this case. In this case the city had the power to make the improvement. The contractors have performed their contract and must have their money. The *87judgment is reversed and cause remanded for further proceedings consistent with this opinion.

Alex G. Booth, for appellants.


J. T. White, T. L. Burnett, for appellees.